Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on June 25, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 102 have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 6 and 17. Claims 1-5, 7-16 and 18-20 are pending in the application. 
Allowance
Claims 1-5, 7-16, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Kwang-Jin et al. (Exploration Physics Publication, ‘Reverse-Time Migration Using Poynting Vector,’ hereon Kwang) fails to anticipate or render obvious "a system to perform seismic imaging" including the steps (or comprising) " generate a 4-dimensional subsurface image from the combination of the first wave field with the second wave field using the time gate imaging condition; the time gate imaging condition to isolate a plurality of events in time such that the plurality of events are mapped individually to an angle domain such that the data processing system can separate noise from real 
In reference to claim 12: the instant claim is directed to a method and includes similar allowable subject matter as the system claim 1. The remaining claims depend on their respective base claims and include further limitation(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857